Citation Nr: 9920146	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

2.  Entitlement to service connection for a low back disorder 
(status post lumbar laminectomy with spinal stenosis).








ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant was honorably discharged in October 1974 with 
over twenty two years of active duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's sinusitis symptoms (two to three episodes 
per year of post nasal discharge and headaches for which he 
has sought medical attention) have remained chronic since his 
discharge from military service.

2.  The appellant has presented no competent medical evidence 
showing a nexus between treatment and diagnosis of a low back 
disorder provided in the post-service period and any incident 
or event of his military service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the appellant's 
service-connected sinusitis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 6513 
(1998).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim:  Sinusitis

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding 
is based on his contentions regarding the increased severity 
of his sinusitis disability.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

While this appeal was pending, the rating criteria for 
sinusitis were amended, effective from September 5, 1996.  
See 61 Fed. Reg. 46727 (1996).  Where the law or regulation 
changes after a claim has been filed but before the 
administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Prior to September 1996, the schedular criteria for sinusitis 
were as follows:

X-ray manifestations only, symptoms mild 
or occasional.  [zero percent].

Moderate, with discharge or crusting or 
scabbing, infrequent headaches.  [10 
percent].

Severe, with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence.  [30 percent].

Postoperative, following radical 
operation, with chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations.  [50 
percent].

38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).

As amended, the criteria for sinusitis are as follows:

Detected by X-ray only.  [zero percent].

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
capacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  
[10 percent].

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
capacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  
[30 percent].

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries.  [50 percent].

38 C.F.R. § 4.97, Diagnostic Code 6513 (1998).

In the opinion of the Board, application of either the old or 
revised rating criteria for sinusitis to the facts in this 
case would support a finding of functional impairment that is 
more appropriately rated as 10 percent disabling.  38 C.F.R. 
§ 4.7 (1998).  Although there is no history of treatment for 
incapacitating episodes of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, medical 
records from the Dwight D. Eisenhower Army Medical Center 
dating from 1976 through 1995 reflect treatment on multiple 
occasions for a history of chronic sinusitis with episodes of 
acute exacerbations of non-incapacitating symptoms involving 
complaints of headaches and discharge occurring at least a 
couple times per year.  It was noted that he tried a course 
of antibiotics in 1994, but it is not shown that that course 
of treatment was prolonged for incapacitating symptoms; he 
has never required inpatient hospitalization for an acute 
incapacitating episode.  More recently, the record reflects 
that the appellant underwent antrostomy surgery in March 1995 
to relieve his drainage problems.  The surgery was performed 
without complications and his postoperative course was noted 
to be unremarkable.  In the Board's view, these medical 
finding more nearly approximate a 10 percent rating under 
code 6513 for a disability which is manifested by "three to 
six non-capacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting" under the revised criteria.

As it is shown that his condition stabilized after the 
antrostomy surgery, the Board does not find that his 
condition would be rated 30 percent disabling under the old 
or revised criteria.  He has had headache complaints, but 
these have not been reported as either severe in nature (a 
1991 outpatient report noted that his headaches were 
"mild") or frequent in recurrence over the years of 
treatment at the above-cited Army medical facility (old 
criteria), and it is not shown that his episodes of headaches 
and drainage recur more than six times per year (revised 
criteria).  While the appellant may experience more episodes, 
the Board must rely on the medical evidence as reflected by 
the Eisenhower Army medical center outpatient reports of 
record, which as stated above, clearly show that his 
condition is more disabling than noncompensable, but 
nevertheless, are not shown to be severe enough to be rated 
30 or 50 percent disabling under the old or revised criteria.

Accordingly, upon consideration of the appellant's 
description of his symptoms, as provided in a clinical 
setting as well as in conjunction with his claim, the Board 
concludes that the record supports a finding of impairment 
due to sinusitis which more nearly approximates the criteria 
for a 10 percent schedular evaluation under code 6513.

II.  Service Connection Claim:  Low Back Disorder

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  With regard to a showing of a 
chronic disability in service, the U. S. Court of Appeals for 
Veterans Claims (the Court) concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service medical records indicate that the appellant was 
treated on few occasions for complaints of low back pain, 
specifically, in December 1960, November 1961 and in March 
1972.  When treated in December 1960, the appellant reported 
a history of low back pain for the past year.  The diagnostic 
impression was chronic strain.  An x-ray taken in November 
1960 showed a negative study of the back.  When he was seen 
in March 1972, he reported a history of aching-type pain in 
his low back that was aggravated by movement.  There is no 
additional record of treatment in service for a low back 
disorder and it is not shown that he was ever placed on a 
profile for problems with his back.  Moreover, his retirement 
examination of June 1974 was negative for any complaints of 
low back pain or abnormalities of the spine on clinical 
examination.

Following service, the appellant was examined by VA for 
compensation purposes in February 1975 at which time he had 
no complaints referable to his back and clinical examination 
was negative for any abnormal pathology of the spine.  
Thereafter, medical records from the Eisenhower Army medical 
facility indicate that he had some tenderness over the left 
lower lumbar region when examined in June 1976.  However, 
during a physical examination in February 1981 at the 
Eisenhower facility, he had no complaints of back pain and 
clinical examination of his spine was negative.  
Notwithstanding these examination findings, outpatient 
medical records from this facility reflect treatment for 
mechanical low back pain complaints beginning in the May-June 
1980 time period.  Additional outpatient records reflect that 
he was diagnosed with spinal stenosis in April 1985 and that 
he underwent a laminectomy procedure in March 1989.  While 
the reports dated in 1980 reflect a relatively recent onset 
of his mechanical low back pain complaints (last few days), 
the reports dated in the 1985-86 time period reflect the 
appellant's account that he had back problems for the past 30 
years.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a low back disorder well 
grounded.  Caluza, 7 Vet. App. at 498.  A chronic disability 
of the lower back was not clinically identified at the time 
of the appellant's retirement examination, and there is no 
competent medical evidence which provides a link or nexus 
between his complaints of mechanical low back pain noted from 
approximately May 1980 onward and any incident or event of 
his military service.  As noted above, while he asserts that 
his back pain problems started in service and have remained 
chronic since then, the Court has stated that showing either 
a chronic disease in service or continuity of symptomatology 
after service requires a medical opinion to connect a 
veteran's current complaints with an injury or disease 
sustained in service.  Savage, 10 Vet. App. at 497-98.  In 
this case, there is neither contemporaneous evidence of a 
chronic disability of the lumbar spine in service nor is 
there medical evidence showing continuity of related 
symptomatology after service.

The Board has carefully considered the appellant's 
contentions on appeal, however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability and a relationship between 
that disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His lay assertions will not support 
a finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent to render a medical diagnosis or opinion.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to provide a medical examination 
or obtain a medical opinion.  38 U.S.C.A. § 5107(a); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim 
was not well grounded, VA was under no duty to provide the 
veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of available evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for a low back disorder as not well 
grounded.


ORDER

An increased disability rating to 10 percent for sinusitis is 
granted subject to the legal provisions governing the awards 
of monetary benefits.

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for a low back disorder is 
denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

